DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
		1. 	The instant application No. 17/101,481 has claims 1-16 are pending.

	2	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submission of the Information Disclosure Statement dated November 24, 2020 and December 09, 2021 are acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449s initialed and dated by Examiner is attached to the Office action.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Katseff et al. (Pub. No. US 2001/0009554 A1) in view of Qian (Patent No. US 7,817,631 B1).
Regarding claim 1, Katseff discloses method for the transfer of data of a message subdivided in fragments from a first intermediary electronic processing unit (43) to a second intermediary electronic processing unit (45), (See ¶0030, Figure 4, router 103 transfers data to the router 103A) wherein before the transfer, said first intermediary electronic processing unit (43) receives said data encapsulated in the payload of data packets of the TCP type from a sender electronic processing unit (41) through a telematic network (40), (See 0018,  TCP data units are segments and these segments are encapsulated within an IP header; Figure 4 shows client 94 is transferring data to the router 103 using TCP) in particular the Internet, (See 0005, if TCP is used to provide transmission all the way from the initial sender, over the Internet, and to the remote receiver; Figure 4 Client 94 connects with a WAN to the router) and decapsulates them; (See 0030,  The converter 105 receives TCP packets from each of the clients 92 and 94 and converts these packets to UDP packets. POP.sub.1 84 then transmits these UDP packets to their destinations; interpreted decapsulating the TCP packets before converting to UDP) wherein after the transfer, said second intermediary electronic processing unit (45) encapsulates said data in the payload of data packets of the TCP type and transmit them to a recipient electronic processing unit (47) through a telematic network (40), in particular the Internet; (See 0030,  it sends the packet to a router 103a where the packet is converted by converter 105a from UDP to TCP, finds the user to which the packet is addressed in its calling destination database, and transmits the packet to the client.sub.1a 92a, who is connected to POP.sub.2 86 via modem 96a) wherein the transfer from said first intermediary electronic processing unit (43) to said second intermediary electronic processing unit (45) takes place by means of transmission and reception of data packets of the UDP type through a telematic network (40), in particular the Internet, (See 0020,Thus, the network 40 illustrated in FIG. 2 is suitable for two-way transmission of data between user.sub.B 44 and users 42; See 0030,  When POP.sub.2 86, to take a representative example, receives a packet whose destination is one of its users, for example client.sub.1a 92a, it sends the packet to a router 103a where the packet is converted by converter 105a from UDP to TCP, finds the user to which the packet is addressed in its calling destination database, and transmits the packet to the client.sub.1a 92a, who is connected to POP.sub.2 86 via modem 96a) said data being encapsulated in the payload (32) of said data packets of the UDP type (See 0016, UDP data units are datagrams. A datagram is encapsulated within an IP header.)
	However, Katseff fails to disclose first intermediary electronic processing unit (43) further inserts in the payload (32) of said data packets of the UDP type: a first data field (C1) containing an identifier of a connection between said sender electronic processing unit (41) and said recipient electronic processing unit (47) used to transfer said message - a second data field (C2) containing an identifier of said message - a third data field (C3) containing a number that identifies the position of a fragment within said message in terms of the number of fragments preceding said fragment in said message.
Qian disclose first intermediary electronic processing unit (43) further inserts in the payload (32) (Col. 4 Lines 52-54, embedded payload, which can be contained within one or more data fields, ensure reliable transmission and receipt of the payload) of said data packets of the UDP type:  a first data field (C1) containing an identifier of a connection between said sender electronic processing unit (41)  and said recipient electronic processing unit (47) used to transfer said message (Col. 4 line 55-Col. 5 line 7, connection ID between sender and recipient)  a second data field (C2) containing an identifier of said message (Col. 4 Lines 1-42, the header of the packet contains a source port and destination port) a third data field (C3) containing a number that identifies the position of a fragment within said message in terms of the number of fragments preceding said fragment in said message. (Col. 5 Lines 8-14, includes a sequence number for each packet that arrives)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify converting a tcp packet to udp to transmit between network devices to include udp packet includes fields before transmitting them. The motivation to combine is using UDP networked computers can facilitate the efficient transmission of short messages (datagrams) among the computers (Col. 1 Lines 31-32).
Regarding claim 2, Katseff fails to disclose first intermediary electronic processing unit (43) inserts in the header (31) of said data packets of the UDP type:  in the source port field of the header (31) of said data packets of the UDP type an identifier associated to said sender electronic processing unit (41), and - in the recipient port field of the header (31) of said data packets of the UDP type an identifier associated to said recipient electronic processing unit (47).
Qian disclose first intermediary electronic processing unit (43) inserts in the header (31) of said data packets of the UDP type:  in the source port field of the header (31) of said data packets of the UDP type an identifier associated to said sender electronic processing unit (41), (Col. 4 Lines 1-42, the header of the packet contains a source port and destination port) and  in the recipient port field of the header (31) of said data packets of the UDP type an identifier associated to said recipient electronic processing unit (47). (Col. 4 Lines 1-42, the header of the packet contains a source port and destination port)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify converting a tcp packet to udp to transmit between network devices to include udp packet includes fields before transmitting them. The motivation to combine is using UDP networked computers can facilitate the efficient transmission of short messages (datagrams) among the computers (Col. 1 Lines 31-32).
Regarding claims 11 and 12, Katseff discloses carries out the method according to claim 1 limited to said first intermediary electronic processing unit (43) or to said second intermediary electronic processing unit (45) method for the transfer of data of a message subdivided in fragments from a first intermediary electronic processing unit (43) to a second intermediary electronic processing unit (45), (Figure 4, router 103 transfers data to the router 103A) wherein before the transfer, said first intermediary electronic processing unit (43) receives said data encapsulated in the payload of data packets of the TCP type from a sender electronic processing unit (41) through a telematic network (40), (See 0018,  TCP data units are segments and these segments are encapsulated within an IP header; Figure 4 shows client 94 is transferring data to the router 103 using TCP) in particular the Internet, (See 0005, if TCP is used to provide transmission all the way from the initial sender, over the Internet, and to the remote receiver; Figure 4 Client 94 connects with a WAN to the router) and decapsulates them; (See 0030,  The converter 105 receives TCP packets from each of the clients 92 and 94 and converts these packets to UDP packets. POP.sub.1 84 then transmits these UDP packets to their destinations) wherein after the transfer, said second intermediary electronic processing unit (45) encapsulates said data in the payload of data packets of the TCP type and transmit them to a recipient electronic processing unit (47) through a telematic network (40), in particular the Internet; (See 0030,  it sends the packet to a router 103a where the packet is converted by converter 105a from UDP to TCP, finds the user to which the packet is addressed in its calling destination database, and transmits the packet to the client.sub.1a 92a, who is connected to POP.sub.2 86 via modem 96a) wherein the transfer from said first intermediary electronic processing unit (43) to said second intermediary electronic processing unit (45) takes place by means of transmission and reception of data packets of the UDP type through a telematic network (40), in particular the Internet, (See 0020,Thus, the network 40 illustrated in FIG. 2 is suitable for two-way transmission of data between user.sub.B 44 and users 42; See 0030,  When POP.sub.2 86, to take a representative example, receives a packet whose destination is one of its users, for example client.sub.1a 92a, it sends the packet to a router 103a where the packet is converted by converter 105a from UDP to TCP, finds the user to which the packet is addressed in its calling destination database, and transmits the packet to the client.sub.1a 92a, who is connected to POP.sub.2 86 via modem 96a) said data being encapsulated in the payload (32) of said data packets of the UDP type (See 0016, UDP data units are datagrams. A datagram is encapsulated within an IP header.)
	However, Katseff fails computer program stored on a memory medium which, when executed by a computer, to disclose first intermediary electronic processing unit (43) further inserts in the payload (32) of said data packets of the UDP type: a first data field (C1) containing an identifier of a connection between said sender electronic processing unit (41) and said recipient electronic processing unit (47) used to transfer said message - a second data field (C2) containing an identifier of said message - a third data field (C3) containing a number that identifies the position of a fragment within said message in terms of the number of fragments preceding said fragment in said message.
Qian disclose computer program stored on a memory medium which, when executed by a computer, (Col. 10 Lines 34-38, computer-readable medium" refers to any computer program product, apparatus and/or device (e.g., magnetic discs, optical disks, memory, Programmable Logic Devices (PLDs)) used to provide machine instructions and/or data to a programmable processor) first intermediary electronic processing unit (43) further inserts in the payload (32) (Col. 4 Lines 52-54, embedded payload, which can be contained within one or more data fields, ensure reliable transmission and receipt of the payload) of said data packets of the UDP type:  a first data field (C1) containing an identifier of a connection between said sender electronic processing unit (41)  and said recipient electronic processing unit (47) used to transfer said message (Col. 4 line 55-Col. 5 line 7, connection ID between sender and recipient)  a second data field (C2) containing an identifier of said message (Col. 4 Lines 1-42, the header of the packet contains a source port and destination port) a third data field (C3) containing a number that identifies the position of a fragment within said message in terms of the number of fragments preceding said fragment in said message. (Col. 5 Lines 8-14, includes a sequence number for each packet that arrives)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify converting a tcp packet to udp to transmit between network devices to include udp packet includes fields before transmitting them. The motivation to combine is using UDP networked computers can facilitate the efficient transmission of short messages (datagrams) among the computers (Col. 1 Lines 31-32).
Claim(s) 3-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Katseff in view of Qian, further in view of Brown et al. (Pub. No. US 2005/0025185 A1; hereinafter Brown).
Regarding claim 3, Katseff fails to disclose first intermediary electronic processing unit (43) also inserts in the payload (32) of said data packets of the UDP type:  a fourth data field (C4) containing an identifier to qualify the content of said payload section, in particular if said payload section contains a fragment of a message  said first intermediary electronic processing unit (43) also inserts in the payload (32) of said data packets of the UDP type:  a fourth data field (C4) containing an identifier to qualify the content of said payload section 
Qian discloses first intermediary electronic processing unit (43) also inserts in the payload (32) of said data packets of the UDP type:  a fourth data field (C4) containing an identifier to qualify the content of said payload section, in particular if said payload section contains a fragment of a message (Col. 5 Lines 20-40, opcode identifies packet types transmitted or received by a sending node) said first intermediary electronic processing unit (43) also inserts in the payload (32) of said data packets of the UDP type:  a fourth data field (C4) containing an identifier to qualify the content of said payload section, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify converting a tcp packet to udp to transmit between network devices to include udp packet includes fields before transmitting them. The motivation to combine is using UDP networked computers can facilitate the efficient transmission of short messages (datagrams) among the computers (Col. 1 Lines 31-32).
However, Katseff in view of Qian fails to disclose the identifier in particular if said payload section contains a fragment of a message
Brown discloses identifier in particular if said payload section contains a fragment of a message (See ¶0042, The first bit is called "More Fragments" (MF) bit and is used to indicate whether the packet is fragmented)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Katseff in view of Qian to include fragment offset indicates the position of the fragment in the original packet. The motivation to combine is it allows the destination IP process to properly reconstruct the original data packet (See ¶0043).
Regarding claim 4, Katseff in view of Qian fails to disclose said first intermediary electronic processing unit (43) also inserts in the payload (32) of said data packets of the UDP type: - a fifth data field (C5) containing a number that identifies the position of said fragment within said message in terms of distance in bytes from the beginning of the message
Brown disclose said first intermediary electronic processing unit (43) also inserts in the payload (32) of said data packets of the UDP type: - a fifth data field (C5) containing a number that identifies the position of said fragment within said message in terms of distance in bytes from the beginning of the message (See ¶0043, Fragment Offset 512 indicates the position of the fragment in the original packet. In the first packet of a fragment stream, the offset will be zero (0). In subsequent fragments, this field indicates the offset in increments of 8 bytes. Thus, it allows the destination IP process to properly reconstruct the original data packet)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Katseff in view of Qian to include fragment offset indicates the position of the fragment in the original packet. The motivation to combine is it allows the destination IP process to properly reconstruct the original data packet (See ¶0043).
Regarding claim 5, Katseff in view of Qian fails to disclose first intermediary electronic processing unit (43) also inserts in the payload (32) of said data packets of the UDP type:  a sixth data field (C6) containing information to identify and/or correct errors in said payload section wherein said sixth data field (C6) is preferably at the end of the payload section (32).
	Brown discloses first intermediary electronic processing unit (43) also inserts in the payload (32) of said data packets of the UDP type:  a sixth data field (C6) containing information to identify and/or correct errors in said payload section wherein said sixth data field (C6) is preferably at the end of the payload section (32). (Figure 5, checksum item 518, See ¶0008, Consequently, the re-assembled first packet will be erroneous. This error should in most cases be caught using a checksum value that is included in the IP header)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Katseff in view of Qian to include fragment offset indicates the position of the fragment in the original packet. The motivation to combine is it allows the destination IP process to properly reconstruct the original data packet (See ¶0043).
Regarding claim 6, Katseff in view of Qian fails to disclose first intermediary electronic processing unit (43) repeatedly transmits to said second intermediary electronic processing unit (45) specific data packets of the UDP or TCP type adapted to determine the maximum MTU size that said telematic network (40) supports in the connection between said first intermediary electronic processing unit (43) and said second intermediary electronic processing unit (45), and wherein said first intermediary electronic processing unit (43) accordingly sets the length of the data packets of the UDP type used for said data transfer.
Brown discloses first intermediary electronic processing unit (43) repeatedly transmits to said second intermediary electronic processing unit (45) specific data packets of the UDP or TCP type adapted (See ¶0006, as a packet is traversing the network, routers may fragment the packet into smaller packets; interpreted the first router fragments packet to be transmitted to the second router) to determine the maximum MTU size that said telematic network (40) supports in the connection between said first intermediary electronic processing unit (43) and said second intermediary electronic processing unit (45), (See ¶0006, as a packet is traversing the network, routers may fragment the packet into smaller packets; See ¶0037, a packet is larger than any intermediate link (e.g., a router) can process, the packet will be fragmented at that link. The maximum size of a packet that an intermediate link can process without fragmenting the packet is called an MTU (maximum transmission unit); See ¶0047, Thus, fragment MTU is 776. The total number of fragments then is equal to 3 (i.e., 1980.div.776=2.55 rounded up to 3). Thus, the first and the second fragments will be of 776 bytes and the third fragment will be of 428 bytes; interpreted that first router determine if the packet is to large the packet needs to be fragmented in order to be transmitted o the second router) and wherein said first intermediary electronic processing unit (43) accordingly sets the length of the data packets of the UDP type used for said data transfer. (See ¶0037, a packet is larger than any intermediate link (e.g., a router) can process, the packet will be fragmented at that link. The maximum size of a packet that an intermediate link can process without fragmenting the packet is called an MTU (maximum transmission unit); See ¶0047, Thus, fragment MTU is 776. The total number of fragments then is equal to 3 (i.e., 1980.div.776=2.55 rounded up to 3). Thus, the first and the second fragments will be of 776 bytes and the third fragment will be of 428 bytes)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Katseff in view of Qian to include fragment offset indicates the position of the fragment in the original packet. The motivation to combine is it allows the destination IP process to properly reconstruct the original data packet (See ¶0043).
Regarding claim 8, Katseff in view of Qian fails to disclose the data transfer from said first intermediary electronic processing unit (43) to said second intermediary electronic processing unit (45) takes place by means of transmission and reception of data packets of the UDP type by setting the "DF" flag of the IPv4 packet header to the value corresponding to "non-fragmentation".
Brown discloses the data transfer from said first intermediary electronic processing unit (43) to said second intermediary electronic processing unit (45) takes place by means of transmission and reception of data packets (See ¶0006, as a packet is traversing the network, routers may fragment the packet into smaller packets; interpreted the first router fragments packet to be transmitted to the second router) of the UDP type by setting the "DF" flag of the IPv4 packet header to the value corresponding to "non-fragmentation". (See ¶0042, The second bit is the "Do not Fragment" (DF) bit, which suppresses fragmentation.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Katseff in view of Qian to include fragment offset indicates the position of the fragment in the original packet. The motivation to combine is it allows the destination IP process to properly reconstruct the original data packet (See ¶0043).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Katseff in view of Qian, Brown and Martin et al. (Pub. No. US 2015/0071067 A1)
Regarding claim 7, Brown discloses first intermediary electronic processing unit (43) repeatedly transmits to said second intermediary electronic processing unit (45) specific data packets of the TCP type adapted to determine the maximum MTU size that said telematic network supports, (See ¶0006, as a packet is traversing the network, routers may fragment the packet into smaller packets; See ¶0037, a packet is larger than any intermediate link (e.g., a router) can process, the packet will be fragmented at that link. The maximum size of a packet that an intermediate link can process without fragmenting the packet is called an MTU (maximum transmission unit);
Katseff in view of Qian and Brown fails to disclose a timeout is set to manage said specific data packets, said timeout is determined by means of a "ping-pong" mechanism between said first intermediary electronic processing unit (43) and said second intermediary electronic processing unit (45).
	Martin disclose a timeout is set to manage said specific data packets, said timeout is determined by means of a "ping-pong" mechanism between said first intermediary electronic processing unit (43) and said second intermediary electronic processing unit (45). (See ¶0011, path MTU probe packet is transmitted with padding to meet a packet length specified by a selected MTU and allowing the path MTU probe packet to be fragmented if the packet is too large. A path MTU probe trailer packet is transmitted having a packet length significantly smaller than the selected MTU. Upon receiving a reply timeout indicating a response to the path MTU probe packets has not been received and with a retry count that is less than N, the path MTU probe packet is retransmitted with the selected MTU, the path MTU probe trailer packet is retransmitted, and the retry count is updated to indicate an additional retransmission has been attempted)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Katseff in view of Qian and Brown to include the timeout reply is send if the MTU probe is not received. The motivation to combine is improved path maximum transmission unit (MTU) discovery (See ¶0002).
Claim(s) 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Katseff in view of Qian and, further in view of Qarni et al. (Patent No. US 6,438,105 B1; hereinafter Qarni).
Regarding claim 9, Katseff in view of Qian fails to disclose the data transfer from said first intermediary electronic processing unit (43) to said second intermediary electronic processing unit (45) provides for retransmission by said first intermediary electronic processing unit (43) of data not received by said second intermediary electronic processing unit (45).
Qarni discloses the data transfer from said first intermediary electronic processing unit (43) to said second intermediary electronic processing unit (45) provides for retransmission by said first intermediary electronic processing unit (43) of data not received by said second intermediary electronic processing unit (45). (Col. 2 Lines 29-31, transmitting facsimile data across a packet-switched network from a transmitter to a receiver in a reliable fashion; Col. 9 Lines 35-40, The transmitter starts a retransmission timer upon transmitting the first I frame and retransmits the frame if an ACK is not received within the time period set by the timer.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Katseff in view of Qian to include retransmitting the frame is there no ack within a time period. The motivation to combine is error correction through the use of selective retransmission of data packets, error correction through dynamic adjustment of flow control and redundant packet windows (Col. 1 Lines 15-18).
Regarding claim 10, Katseff in view of Qian fails to disclose failure to receive data from said second intermediary electronic processing unit (45) is determined based on one or more criteria.
Qarni discloses failure to receive data from said second intermediary electronic processing unit (45) is determined based on one or more criteria. (Col. 9 Lines 35-40, The transmitter starts a retransmission timer upon transmitting the first I frame and retransmits the frame if an ACK is not received within the time period set by the timer.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Katseff in view of Qian to include retransmitting the frame is there no ack within a time period. The motivation to combine is error correction through the use of selective retransmission of data packets, error correction through dynamic adjustment of flow control and redundant packet windows (Col. 1 Lines 15-18).
Claim(s) 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Qian (Patent No. US 7,817,631 B1) in view of Brown et al. (Pub. No. US 2005/0025185 A1; hereinafter Brown).
Regarding claim 13, Qian discloses data packet (30) for transport-level communication protocol (Col. 1 Lines 51-52, packet-based network transfer protocol can utilize the basic structure provided by UDP)  between two intermediary electronic processing units (43, 45), (Col. 5 Lines 45-47, the data 350 also includes the actual payload (i.e., data) to be transmitted from a sending node to a receiving node)
comprising a header section (35) and a payload section (34); (Col. 4 Lines 2-5, The protocol generally includes a header 301 as a first segment and data 350 as a second segment) wherein said header section (35) comprises a header (31) of a data packet of the UDP type (The header 301 shown in FIG. 3 is a conventional UDP header) and furthermore: a first data field (C1) containing an identifier of a connection between said sender electronic processing unit (41) and said recipient electronic processing unit (47) used to transfer said message (Col. 4 line 55-Col. 5 line 7, connection ID between sender and recipient) a second data field (C2) containing an identifier of said message (Col. 4 Lines 1-42, the header of the packet contains a source port and destination port) a third data field (C3) containing a number that identifies the position of said fragment within said message in terms of the number of fragments preceding said fragment in said message (Col. 5 Lines 8-14, includes a sequence number for each packet that arrives)
However, Qian fails to disclose said payload section (34) is of variable length containing a fragment of a message to be transferred from a sender electronic processing unit (41) to a recipient electronic processing unit (47); 
Brown discloses payload section (34) is of variable length containing a fragment of a message to be transferred from a sender electronic processing unit (41) to a recipient electronic processing unit (47); (See ¶0047, Thus, fragment MTU is 776. The total number of fragments then is equal to 3 (i.e., 1980.div.776=2.55 rounded up to 3). Thus, the first and the second fragments will be of 776 bytes and the third fragment will be of 428 bytes)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Qian to include fragment offset indicates the position of the fragment in the original packet. The motivation to combine is it allows the destination IP process to properly reconstruct the original data packet (See ¶0043).
Regarding claim 14, Qian fails to disclose said header section (35) also comprises: a fourth data field (C4) containing an identifier to qualify the content of said payload section, in particular if said payload section contains a fragment of a message 
Brown discloses a fourth data field (C4) containing an identifier to qualify the content of said payload section, in particular if said payload section contains a fragment of a message (See ¶0042, The first bit is called "More Fragments" (MF) bit and is used to indicate whether the packet is fragmented)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Qian to include fragment offset indicates the position of the fragment in the original packet. The motivation to combine is it allows the destination IP process to properly reconstruct the original data packet (See ¶0043).
Regarding claim 15, Qian fails to disclose a fifth data field (C5) containing a number that identifies the position of said fragment within said message in terms of distance in bytes from the beginning of the message
Brown disclose header section (35) also comprises: - a fifth data field (C5) containing a number that identifies the position of said fragment within said message in terms of distance in bytes from the beginning of the message (See ¶0043, Fragment Offset 512 indicates the position of the fragment in the original packet. In the first packet of a fragment stream, the offset will be zero (0). In subsequent fragments, this field indicates the offset in increments of 8 bytes. Thus, it allows the destination IP process to properly reconstruct the original data packet)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Qian to include fragment offset indicates the position of the fragment in the original packet. The motivation to combine is it allows the destination IP process to properly reconstruct the original data packet (See ¶0043).
Regarding claim 16, Qian fails to disclose a sixth data field (C6) containing information to identify and/or correct errors in said payload section wherein said sixth data field (C6) is preferably at the end of the payload section (32).
Brown discloses header section also comprises: - a sixth data field (C6) containing information to identify and/or correct errors in said payload section wherein said sixth data field (C6) is preferably at the end of the payload section (32). (Figure 5, checksum item 518, See ¶0008, Consequently, the re-assembled first packet will be erroneous. This error should in most cases be caught using a checksum value that is included in the IP header)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Qian to include fragment offset indicates the position of the fragment in the original packet. The motivation to combine is it allows the destination IP process to properly reconstruct the original data packet (See ¶0043).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Conemac (Pub. No. US 2001/0048787 A1)- Without an acknowledgement, the message is retransmitted until an acknowledgement is received. UDP (typically used for lower cost but less reliable transmissions), does not require verification. If the data is lost, there is no retransmission. E-mail in most networks and in the Internet uses UDP. UDP is also used for some longer transmissions such as audio and video where the delays in re-transmitting the data only confuses the audio or video being received. Accordingly, different protocols may be employed depending on the particular application.
Jalkanen et al. (Pub. No. US 2004/0264441 A1)- . An Identification field 314 includes an identifier which uniquely identifies fragments of the datagram. The flag field 316, fragmentation field 318 and a fragment off-set field 320 control fragmentation and reassembly of the datagram. The low order 2-bits of the flag field controls fragmentation of the datagram. A Fragmentation field 318 defines the fragment size for fragmenting the datagram. A fragment off-set field 320 specifies the offset in the original datagram in units of 8 octets, starting at offset 0. A time to live field 322 defines how long in seconds the datagram is allowed to remain in the Internet system. A Protocol field 324 defines which high level protocol was used to create the message being carried in the datagram. The header checksum field 326 insures the integrity of header values.
Brown et al. (Pub. No. US 2003/0161312 A1)- The first bit is called "More Fragments" (MF) bit, and is used to indicate the last fragment of a packet so that the receiver knows that the packet can be re-assembled. The second bit is the "Do not Fragment" (DF) bit, which suppresses fragmentation. The third bit is unused and is always set to zero (0). Fragment Offset 512 indicates the position of the fragment in the original packet. In the first packet of a fragment stream, the offset will be zero (0). In subsequent fragments, this field indicates the offset in increments of 8 bytes. Thus, it allows the destination IP process to properly reconstruct the original data packet. Time-to-Live 514 maintains a counter that gradually decrements each time a router handles the data packet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/Primary Examiner, Art Unit 2472